EXHIBIT 32 Certification Pursuant To Section 906 of the Sarbanes-Oxley Act Of 2002 (Subsections (A) And (B) Of Section 1350, Chapter 63 of Title 18, United States Code) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), the undersigned officers of Majesco Entertainment Company and Subsidiary (the “Company”), do hereby certify, to such officers’ knowledge, that: The Quarterly Report on Form 10-Q for the period ending January 31, 2016 (the “Form 10-Q”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 15, 2016 /s/ Barry Honig Barry Honig Title: Chief Executive Officer (Principal Executive Officer) /s/ John Stetson John Stetson Title: Chief Financial Officer (Principal Financial and Accounting Officer)
